Title: To Thomas Jefferson from John Page, 3 November 1804
From: Page, John
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Richmond November 3d. 1804.
               
               In compliance with the inclosed advice of the Council I have to request that the Sums paid by this State, Vouchers for which are also inclosed, on Account of the Apprehension and conviction of Thomas Logwood, charged with counterfeiting various Bank notes of the United States, may be refunded to the State.
               I am with high respect & esteem Sir, your obedt. Servant
               
                  
                     John Page
                  
               
            